The opinion of the Court was delivered by
Rogers, J.
A promise to pay a debt in consideration of an assignment for the benefit of creditors, is a valid promise. The authorities cited are full to the point. A consideration is sufficient, if it arise from any act of the plaintiff, from which the defendant or a stranger derives any benefit, however small, if such act is performed by the plaintiff, with the assent, express or implied, of the defendant ; or by reason of any damage, or any suspension or forbearance of the plaintiff’s right at law or in equity; or any possibility of loss occasioned- to the plaintiff by the promise of another, although no actual benefit accrues to the party undertaking.
It is sufficient, that a slight benefit be conferred by the plaintiff on the defendant or a third person; or even if the plaintiff sustain the least injury, inconvenience or detriment, or subject himself to any obligation, without benefiting the defendant or any other person.
Itis not essential, that the consideration should be adequate in point of actual value. The law does not weigh the quantum of consideration, having no means of deciding on that matter ; and it would be *106unwise to interfere with the facility of contracting, and the free exercise of the judgment and will of the parties. The law allows them to be the sole judges of the benefits to be derived from their bargains, provided there be no incompetency to contract, and the agreement violates no rule of law.
There is no case, where mere inadequacy of price, independent of other circumstances, has been held sufficient to set aside a contract between parties standing on equal ground, and dealing with each other without any imposition or oppression. And the inequality, says Chancellor Kent, in Osgood v. Franklin, 2 Johns. Cha. Rep. 23, amounting to fraud, must be so strong and manifest, as to shock the conscience and confound the judgment of any man of common sense. Many motives may be assigned for Holdship, who was a creditor of the firm, and desirous of being an assignee, coming under the obligation to pay certain specified creditors. Whether the contract is, advantageous or not, is not the question. It is sufficient, that he made the promise under the idea that it would be beneficial. The assignment was an act done by Patterson and Lambdin, which was a good consideration for a promise to pay. And although the consideration does not move from Hind the plaintiff the result is the same. For it is well settled by a series of decisions, which have been cited at the bar, “ that he for whose benefit a promise is made may maintain an action upon it, although no consideration pass from him to the defendant, nor any promise from the defendant directly to the plaintiff.”
Judgment reversed, and venire de novo awarded.